Case 5:20-cv-01796-SVW-AFM Document 98-1 Filed 11/17/20 Page 1 of 2 Page ID #:1077




   1   SPINELLI, DONALD & NOTT
       A Professional Corporation
   2   DOMENIC D. SPINELLI, SBN: 131192
       LYNN A. GARCIA, SBN: 131196
   3   601 University Avenue, Suite 225
       Sacramento, CA 95825
   4   Telephone: (916) 448-7888
       Facsimile: (916) 448-6888
   5   domenics@sdnlaw.com
       lynng@sdnlaw.com
   6

   7 Attorneys for Defendants
     SAN JUAN UNIFIED SCHOOL DISTRICT and
   8 HAYWARD UNIFIED SCHOOL DISTRICT

   9

  10                          UNITED STATES DISTRICT COURT
  11               IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12

  13   DANIEL HOWARD MARTINEZ, et                     Case No.: 5:20-cv-01796-SVW (AFMx)
       al.,
  14                                                  SECOND DECLARATION OF
                           Plaintiffs,                DOMENIC D. SPINELLI IN
  15                                                  SUPPORT OF MOTION TO
              v.                                      DISMISS PLAINTIFFS’
  16                                                  COMPLAINT PURSUANT TO
  17   GAVIN NEWSOM, et al.,                          FRCP 12(b)(6) ON BEHALF OF SAN
                                                      JUAN UNIFIED SCHOOL
  18                       Defendants.                DISTRICT AND HAYWARD
                                                      UNIFIED SCHOOL DISTRICT
  19
                                                      Date:        December 21, 2020
  20                                                  Time:        9:30 a.m.
                                                      Judge:       Hon. Stephen V. Wilson
  21                                                  Dept:        10A
  22

  23         I, DOMENIC D. SPINELLI, declare as follows:
  24         1.     I am an attorney at law, duly licensed to practice before all courts of the
  25   State of California, and a Partner in the law firm of Spinelli, Donald & Nott, and
  26   counsel of record for Defendants San Juan Unified School District and Hayward
  27   Unified School District. I have personal knowledge of the facts set forth herein,
  28   except as to those stated on information and belief, and as to those, I am informed
        Case No. 5:20-cv-01796-SVW (AFMx)        1        SECOND SPINELLI DECLARATION ISO
                                                         MOTION TO DISMISS SJUSD AND HUSD
Case 5:20-cv-01796-SVW-AFM Document 98-1 Filed 11/17/20 Page 2 of 2 Page ID #:1078




   1   and believe them to be true. If called as a witness, I could and would competently
   2   testify to the matters stated herein.
   3         2.      I make this declaration to set forth the facts regarding the meet and
   4   confer process in complying with the local rules before the filing of this motion as
   5   well as to authenticate exhibits attached hereto and to the Request for Judicial Notice
   6   Number Two submitted in support of this motion to dismiss.
   7         3.      Attached to moving defendants’ Request for Judicial Notice Number
   8   Two as Exhibit 4, is a true and correct copy of Judge McMahan’s 86-page Order and
   9   Opinion in the case of J.T., et al. v. Bill de Blasio, et al., a purported national IDEA
  10   class action. This opinion and order severs and dismisses all claims against out-of-
  11   state school district defendants as well as New York’s district defendants except the
  12   New York City School District. The Court’s ruling and order is based on many
  13   grounds including failure to exhaust administrative remedies and Eleventh
  14   Amendment Immunity. It bears noting that Judge McMahan stated at page 55, “This
  15   is not really a class action but a large number of individual cases.”
  16         4.      It should also be noted that lead Plaintiffs’ counsel in the J.T. case is
  17   Andrew Price, is also co-counsel for plaintiffs in the case before this court pursuant to
  18   a pro hac vice order.
  19         I declare under penalty of perjury in the State of California that the foregoing is
  20   true and correct. Executed this 17th day of November, 2020 at Sacramento,
  21   California.
  22

  23                                              /s/ Domenic D. Spinelli
                                                      DOMENIC D. SPINELLI
  24

  25

  26

  27

  28
         Case No. 5:20-cv-01796-SVW (AFMx)         2        SECOND SPINELLI DECLARATION ISO
                                                           MOTION TO DISMISS SJUSD AND HUSD
